Citation Nr: 1426644	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  10-30 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for tinnitus.

2.  Whether new and material evidence has been received to reopen service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

 A.J. Tracy, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from February 1985 to February 1998, and from January 1992 to January 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In February 2007, the Veteran filed a claim to reopen service connection for hearing loss and tinnitus. 

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the Virtual VA system to ensure a complete assessment of the evidence.  


FINDINGS OF FACT

1.  In a September 2001 rating decision, the RO denied service connection for tinnitus, finding no current disability and no nexus to service.  The Veteran did not file a timely appeal to this decision.

2.  In an April 2004 rating decision, the RO denied reopening service connection for tinnitus, finding that the evidence was not material regarding nexus to service. 

3.  Evidence received since the April 2004 rating decision has not been previously considered and has some tendency to establish that the Veteran currently has tinnitus and that the current tinnitus resulted from an in-service injury.

4.  In a December 2002 decision, the Board denied service connection for bilateral hearing loss, finding no current disability of hearing loss and no nexus to service.

5.  In an April 2004 rating decision, the RO denied reopening service connection for bilateral hearing loss, finding that the evidence was not material regarding nexus to service.

6.  Evidence received since the April 2004 RO decision for bilateral hearing loss has not been previously considered and has some tendency to establish that the Veteran currently has bilateral hearing loss and that the bilateral hearing loss resulted from an in-service injury.

7.  The Veteran was exposed to loud sounds (acoustic trauma) during service.

8.  The Veteran has a current disability of tinnitus.

9.  The Veteran's tinnitus began during service.

10.  The Veteran has a current bilateral sensorineural hearing loss disability for VA compensation purposes.

11.  The Veteran's current bilateral hearing loss began during in service.


CONCLUSIONS OF LAW

1.  The September 2001 rating decision that denied service connection for tinnitus became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  The April 2004 RO denial of reopening of service connection for tinnitus became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

3.  Evidence received since the April 2004 RO decision is new and material to reopen service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

4.  The December 2002 Board decision that denied service connection for bilateral hearing loss was final when issued.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2013).

5.  The April 2004 RO denial of reopening the bilateral hearing loss claim became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013

6.  Evidence received since the April 2004 RO decision is new and material to reopen service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

7.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

8.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1131 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  The appeal of the issues listed above has been considered with respect to VA's duties to notify and assist.  Given that the favorable outcome in this decision represents a full grant of the issues on appeal (see full discussion below) further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).
Legal Criteria to Reopen Service Connection

In general, rating decisions and Board decisions that are not timely appealed are final.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1103 (2013).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented.  Anglin v. West, 203 F.3d 1343, 1347 (2000).

In deciding whether new and material evidence has been received, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995)).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, beyond the evaluation of whether the evidence submitted in the effort to reopen is new and material, is neither required nor permitted.  Id. at 1384.  Any finding entered when new and material evidence has not been submitted "is a legal nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) (applying an identical analysis to claims previously and finally denied, whether by the Board or the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).

Reopening of Service Connection for Tinnitus and for Bilateral Hearing Loss

In the current claim on appeal, the Veteran seeks to reopen service connection for tinnitus and for bilateral hearing loss.  In September 2001, the RO denied service connection for tinnitus, and informed the Veteran of the decision in a correspondence dated that same month.  The RO found that the evidence did not show the existence of tinnitus, that the Service Treatment Records (STRs) fail to show any complaint, diagnosis, or treatment of tinnitus in service, and that the evidence failed to show that the Veteran had tinnitus as a result of noise exposure in service.  The Veteran did not initiate an appeal of the September 2001 determination, and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In December 2002, the Board denied service connection for bilateral hearing loss.  The Board found that the Veteran did not have current bilateral hearing loss disability, and that any bilateral hearing loss was not incurred or aggravated by military service, relying on STRs and a VA audiology examination in June 1998, which demonstrated normal hearing levels.  As the Veteran did not initiate an appeal to the United States Court of Appeals for Veterans Claims (Court) of the December 2002 Board determination, it was final when issued.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.

Since the last final disallowance of the tinnitus claim in September 2001 and the last final disallowance of the bilateral hearing loss claim in December 2002, recent evidentiary submissions have included VA treatment (medical) records, private medical records, and the Veteran's lay statements in a September 2007 submission and in the June 2008 Notice of Disagreement (NOD).  Specifically, in the September 2007 statement, the Veteran described, in detail, his history of tinnitus and discussed his hearing loss and the benefit of receiving hearing aids.  Additionally, in a September 2007 letter from a private audiologist, the audiologist indicated mild to moderate hearing loss in both ears and recommended that the Veteran have hearing aids.  In a May 2010 letter, a VA audiologist provided diagnoses of tinnitus and sensorineural bilateral hearing loss in addition to a medical opinion that the tinnitus and bilateral hearing loss were more likely than not caused by the Veteran's military noise exposure.  

Having reviewed the recent evidentiary submissions, the Board finds that new and material evidence to reopen service connection for tinnitus and bilateral hearing loss has been received.  The Veteran's statements and audiologists' opinions with accompanying medical records revealing a diagnosis of tinnitus and bilateral hearing loss are new, in that they were not of record at the time of the prior final September 2001 and December 2002 denials.  They are not cumulative and redundant of evidence already of record.  They are also material, as they suggest a current diagnosis of tinnitus and bilateral hearing loss that had onset in service.  The testimony is presumed credible for the purpose of determining whether the claim should be reopened. 

This additional evidence is material because it relates to the unestablished facts of a current disability and nexus that are necessary to substantiate the claims for tinnitus and bilateral hearing loss.  Specifically, this evidence addresses the bases for the prior denials; that is, that the Veteran has current tinnitus and bilateral hearing loss that were incurred in service.  The Court has held that 38 C.F.R. § 3.156(a)  "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade, 24 Vet. App. at 117-18.

Given this standard, and presuming the credibility of the additional evidence, the Board finds that the additional evidence received is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of service connection for tinnitus and bilateral hearing loss.  At the time of the September 2001 denial of the tinnitus claim, VA had only the STRs, a June 1998 VA audiology examination, and the Veteran's claim.  The May 2010 letter from a VA audiologist with accompanying medical records, the Veteran's recent statements, and current VA treatment records tend to establish that the Veteran has a current diagnosis of tinnitus that had onset in service.  For these reasons, the Board finds that the additional evidence received since the September 2001 decision is new and material to reopen service connection for tinnitus.  

At the time of the December 2002 denial of the bilateral hearing loss claim, VA had only the STRs, a June 1998 VA audiology examination, and the January 2000 Board hearing testimony.  The audiologists' letters with accompanying medical records and the Veteran's recent statements tend to establish that the Veteran has a current diagnosis of bilateral hearing loss that had onset in service.  For these reasons, the Board finds that the additional evidence received since the December 2002 decision is new and material to reopen service connection for bilateral hearing loss.  38 C.F.R. § 3.156.  

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, sensorineural hearing loss (as an organic diseases of the nervous system) is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Tinnitus is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) do not apply.  Walker, 708 F.3d at 1331.

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

The Court has held that a veteran may establish the required nexus between his current hearing loss disability and his term of military service if he can show that his hearing loss disability resulted from acoustic trauma.  Godfrey v. Derwinski, 
2 Vet. App. 352 (1992).  Hearing loss (also referred to as hearing "impairment") will be considered a disability for VA disability compensation purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  In evaluating claims of service connection for hearing loss, the threshold for normal hearing is from 0 to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau at 1372).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Tinnitus and Bilateral Hearing Loss

In this case, the Veteran contends that he currently suffers from tinnitus and bilateral hearing loss as a result of noise exposure during his active service from 1985 to 1988 as a cannon crew member in field artillery, and from 1992 to 1995 as a multi-channel transmission operation specialist dealing with high frequency and excessive noises.  The Veteran wrote and testified that the buzzing sound in his ears started in service while serving as a cannon crew member.  January 2000 Hearing Transcript at 6-8.    

After a review of all the evidence, lay and medical, the Board first finds that the Veteran sustained acoustic trauma in service.  As a cannon crew member in field artillery and as a multi-channel transmission operation specialist, the Veteran was routinely exposed to loud noises during service.  In a September 2007 statement, the Veteran listed the types of high-powered weapons that he would use and stated that he served as a designated tank driver, which necessitated being close to the noisy engine.

The Board next finds that the Veteran has a current tinnitus disability.  In a May 2010 letter from a VA audiologist, the Veteran reported having a "severe, subjective high-pitched tinnitus that he has suffered since he was on active duty."  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  The Veteran has consistently repeated this complaint, including at a June 1998 VA audiology examination (where he reported becoming aware of having tinnitus in 1988 or 1989), during the January 2000 Board hearing testimony, in the November 2000 claim, in a March 2002 VA treatment record, in a September 2007 statement, and a May 2010 letter from a treating VA audiologist.  See January 2000 Hearing Transcript at 9.  In addition to being competent, the Veteran has shown consistency and credibility when reporting the tinnitus symptoms that began in service and have been present ever since service; therefore, his statements establish a current tinnitus disability.

The Board further finds that the Veteran has a current bilateral hearing loss "disability" that meets the criteria in 38 C.F.R. § 3.385, based on the VA audiologist opinion in a May 2010 letter and accompanying audiometric test scores.  The most recent audiology examination that was conducted in May 2010 reveals the following puretone thresholds in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
25
35
40
LEFT
35
35
30
60
65

The puretone average in the right ear was 33 decibels and the auditory thresholds for the frequencies of 500, 1000,  3000 and 4000 Hz were 26 decibels or greater.  The puretone average in the left ear was 45 decibels and the auditory thresholds for the frequencies of 500, 1000,  2000, 3000 and 4000 Hz were 26 decibels or greater.  It is unclear whether the speech recognition scores in the May 2010 audiology examination used the Maryland CNC Test, as required by 38 C.F.R. § 3.385.

The Board finds that the evidence is at least in equipoise on the questions of whether the Veteran's tinnitus was "incurred" in service, that is, whether it had its onset in service and the current tinnitus is the same tinnitus, and whether the current bilateral hearing loss disability is related to the in-service loud noise exposure.  The Veteran stated in a June 1998 VA audiology examination and a March 2002 VA treatment record that he started having tinnitus in 1988 or 1989.  In a September 2007 statement, the Veteran reported that while on active duty he had thought the ringing in his ears was due to head colds or the changing atmospheric pressure and, over time, noticed that certain noises or slight changes in air pressure would trigger ringing.  The Veteran described the ongoing symptoms and methods he used to cope with the symptoms of tinnitus.  In a May 2010 letter, the Veteran's treating VA audiologist opined that the Veteran's "longstanding tinnitus and bilateral hearing loss were more likely than not caused by his military noise exposure."

In this case, the evidence is at least in equipoise as to whether the tinnitus and hearing loss had their onset in service even though such was not diagnosed until years later.  The evidence shows current diagnosis of tinnitus and bilateral hearing loss and a treating VA audiologist's opinion that the Veteran's "longstanding tinnitus and bilateral hearing loss were more likely than not caused by his military noise exposure," an opinion supported by evidence of acoustic trauma during military service, medical history, and current diagnosis.  See Bloom, 12 Vet. App. 

185, at 187; Hernandez-Toyens, 11 Vet. App. at 382; see also Claiborne, 19 Vet. App. at 186.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for direct service connection for tinnitus and bilateral hearing loss, as incurred in service, have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Because direct service connection is being granted, all other theories of service connection are rendered moot. 


ORDER

New and material evidence having been received, the appeal to reopen service connection for tinnitus is granted.

New and material evidence having been received, the appeal to reopen service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

Service connection for bilateral hearing loss is granted.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


